The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 7-15-2022 is acknowledged. Claims 1-5 have been amended.
Claims 1-13 are pending. Claims 5-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-4 are currently under examination. Claim 7 was inadvertently included in the rejections set forth in the previous Office action. As accurately set forth by Applicant, said claim was part of Group II as set forth in the Restriction Requirement mailed on 6-25-2021. The Examiner apologizes for any confusion said inadvertent error may have caused. 

Claim Rejections Withdrawn
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…at least one of SEQ ID NO:10…” is withdrawn in light of the amendment thereto.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…at least one of SEQ ID NO:2…” is withdrawn in light of the amendment thereto.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…at least one of SEQ ID NO:1 or to SEQ ID NO:9…” is withdrawn in light of the amendment thereto.


Claim Rejections Maintained
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
	The rejection of claims 1-4 under 35 U.S.C. 101 because the claimed invention is directed to a natural without significantly more is maintained for reasons of record.
Applicant argues:
1.  The definition in the specification of “recombinant” precludes natural products.
2.  The examples beginning at paragraph [0227] explain that plasmids containing the sequences were made and then linearized and then capped RNA was then synthesized from the DNA and injected into Xenopus oocytes.
Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, contrary to Applicant’s assertion the specification clearly discloses that recombinant nucleic acid molecules can be of any origin. Moreover, Products of nature are analyzed under 35 USC 101 through the “markedly different characteristics analysis”. MPEP 2106.04(c) as a part of step 2A prong one of the analysis.   
“If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible (Step 2A: NO) at Pathway B unless the claim recites another exception (such as a law of nature or abstract idea, or a different natural phenomenon). For claims where the entire claim is a single nature-based product (e.g., a claim to "a nucleic acid molecule "), once a markedly different characteristic in that product is shown, no further analysis would be necessary for eligibility because no product of nature exception is recited (i.e., Step 2B is not necessary because the answer to Step 2A is NO). For claims including limitations in addition to the nature-based product, further eligibility analysis is required.
If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.
In the instant case claims 1-4 recite the following natural product: recombinant nucleic acid encoding a polypeptide with at least 97% sequence identity to SEQ ID NO:10
which is the same as its naturally occurring counterpart (i.e. naturally occurring nucleic acids encoding nicotinic acetylcholine receptors from the cattle tick Rhipicephalus microplus with the amino acid sequence of SEQ ID NO:10.
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.” (MPEP2106.04 (c)II. C).
Comparing the relevant characteristics between the product of claims 1-4 and the naturally occurring counterpart nucleic acids encoding nicotinic acetylcholine receptors from the cattle tick Rhipicephalus microplus, the Examiner finds no markedly difference characteristics between the characteristics as the nucleic acids are described solely by the sequence of the polypeptide which they encode.
If there are no markedly different characteristics between the product of the claim and the naturally occurring counterpart, the claim is probed for the presence of additional limitations. The claimed additional elements are analyzed alone or in combination to determine if the natural product is sufficiently different than is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the natural product, the claim fails to integrate the natural product into a practical application (MPEP 2106.04(d).III).
In the instant case there are no additional limitations.  
Considering the lack of additional limitations in addition to the natural product together as a whole, the additional elements do not rise to the level of significantly more than the natural product. 
 	With regard to Point 2, the instant claims are drawn to nucleic acid molecules described solely by the sequence of polypeptide they encode. How said nucleic acids are used has no bearing on how related said nucleic acid molecules are to their natural occurring counterparts.

	As outlined previously, the claims are drawn to naturally occurring nucleic acids encoding nicotinic acetylcholine receptors from the cattle tick Rhipicephalus microplus. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are limited to the nucleic acids themselves.

35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.   The rejection fails to meet the legal standard for lack of written description because there is a structure/function recited in the claims.
2.  To meet written description for the claims encompassing genetic material, the specification must disclose either a representative number of species or disclosure of a common structure possessed by all members of the genus to show that the inventors had possession of the claimed invention. There is no requirement for both.
3.  As set forth in the Capon v. Eschhar decision, the state of the art needs to be taken into account when accessing written description.
4. The Office has failed to provide any evidence that a person of ordinary skill in the art would not view that Applicant possessed a nucleic acid with 97% sequence identity to SEQ ID NO:10 comprised in a functional nACh receptor subunit. The Office overlooked that SEQ ID NO:10 is a fragment of SEQ ID NO:2; that splice variants of nAChR6 are disclosed; and the disclosure for expressing the receptors in Xenopus and evaluating activity.
Applicant’s arguments have been fully considered and deemed non-persuasive.	

	With regard to Points 1 and 2, contrary to Applicant’s assertion, there is no correlation between structure (sequence) and function (functioning as a nACh receptor subunit). Consequently, Applicant must describe a representative number of members of the claimed genus. The instant genus encompasses 1.52 x 1019 substitution variants. Given that the claims also encompass deletion and insertional mutants the claimed genus is much larger. Given, that the specification is silent with regard to what specific sequences must be present in order for the polypeptide encoded by the claimed nucleic acid to possess the recited function, the requirements for proper written description have not been met.
With regard to Point 3, the crux of the Capon decision is what is known in the art.  In the Capon decision, the CAFC stated “In summary, the Board erred in ruling that §112 imposes a per se rule requiring recitation in the specification of the nucleotide of claimed DNA when that sequence is already known in the field. However, the Board did not explore the support for each of the claims of both parties in view of the specific examples and general teachings in the specifications and the known science with application of precedent guiding review of the scope of the claims.”  The CAFC determined that the correlation between structure and function, required to meet the written description requirements, were known in the art. This is not the case with regard to the instant claims as the specific sequences that must be present in order for the polypeptide encoded by the claimed nucleic acid to possess the recited function is not known in the art. Consequently, the Capon decision is not germane to the instant rejection.
	With regard to Point 4, Applicant is reminded that adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself.  Id.   at 1170, 25 USPQ2d at 1606. Moreover, the instant genus encompasses 1.52 x 1019 substitution variants. Given that the claims also encompass deletion and insertional mutants the claimed genus is much larger. Given, that the specification is silent with regard to what specific sequences must be present in order for the polypeptide encoded by the claimed nucleic acid to possess the recited function, the requirements for proper written description have not been met.
 
As outlined previously, the instant claims are drawn to nucleic acids encoding polypeptides having at least 97% sequence identity to SEQ ID NO:10 wherein said polypeptides are a functional nicotinic acetylcholine receptor. The specification discloses SEQ ID NO:10 that corresponds to nucleic acids encoding nicotinic acetylcholine receptors from the cattle tick Rhipicephalus microplus. SEQ ID NO:10 meets the written description provision of 35 USC 112, first paragraph. However, the aforementioned claims are directed to encompass, sequences that have 97% identity to SEQ ID NO:10, corresponding sequences from other species, mutated sequences. allelic variants, splice variants, sequences that have a recited degree of identity (similarity. homology), and so forth. None of these sequences meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification provides insufficient written description to support the genus encompassed by the claim. However, the specification is silent with regard to the amino acid residues that are essential to the claimed biological activity (i.e. being a functional nACh receptor subunit). Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Clearly, proteins with a sequence variable to the polypeptides of SEQ ID NO:10 that maintained the undefined and defined functional characteristics of the polypeptides of SEQ ID NO:10 could not be predicted. Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the functional variants of the polypeptide of SEQ ID NO:10 cannot be predicted. Clearly, it could not be predicted that a polypeptide that is a “fragment” or “variant” of a given SEQ ID NO: will function in a given manner. Reasonable correlation must exist between structure and function. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of SEQ ID NO:10, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and/or proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.
Therefore, only SEQ ID NO: 10, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115.).

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 21, 2022